Citation Nr: 0022219	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Air Force (AF) from 
January 1951 to January 1955, from October 1961 to August 
1962, and from May 1968 to November 1968.  He also had 
additional service in the Air Force Reserves (AFR) from 
February 1956 to October 1961 and from August 1962 to March 
1965, and he served in the Air National Guard (ANG) until 
December 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which denied service 
connection for bilateral hearing loss and tinnitus.  The 
Board remanded the case to the RO in January 1999 for further 
development and consideration.  And after continuing to deny 
the claims, the RO returned the case to the Board in June 
2000.

FINDINGS OF FACT

1.  The veteran has a bilateral sensorineural hearing loss 
that is as likely as not the result of acoustic trauma that 
he sustained during service from prolonged noise exposure 
while working for several years as an aircraft mechanic.

2.  It also is as likely as not that the prolonged noise 
exposure during service caused his tinnitus.

CONCLUSIONS OF LAW

1.  The veteran's bilateral sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §§ 101(2), 101(24), 106, 
1101, 1110, 1112, 1113, 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 101(2), 101(24), 106, 1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had various periods of service-some while on 
active duty (AD) in the Air Force, and others while on active 
duty for training (ADUTRA) and inactive duty training 
(INADUTRA) in the Air Force Reserves and the 
Air National Guard.  But at all times while in service, 
irrespective of the capacity, his primary military 
occupational specialty (MOS) was aircraft mechanic 
("maintenance technician").

The medical and other records concerning the veteran's first 
period of active duty, from 1951-1955, show that he had 
normal hearing in both ears (15/15, bilaterally), including 
during both his service entrance examination in January 1951 
and his service separation examination in November 1954.  He 
also had normal hearing in both ears during his second period 
of active duty from 1961-1962, and during another hearing 
evaluation that he underwent a few years later in March 1965.

During a hearing examination in December 1967, however, 
audiometric testing revealed pure tone thresholds in the 
right ear of -10, -10, -10, -10, and 40 decibels at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  And the pure tone thresholds in the left ear 
were -10, -10, -10, 5, and 40 decibels at those same 
frequencies.  Also, during a subsequent hearing evaluation in 
November 1969 the pure tone thresholds in the right ear were 
0, 0, 0, 35, and 55 decibels at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  And the pure tone 
thresholds in the left ear were 0, 0, 0, 35, and 55 decibels 
at those same frequencies.  The veteran also underwent 
periodic hearing examinations on various occasions during the 
next several years-from January 1970 to December 1988, 
and there continued to be clinical indications of a bilateral 
hearing loss in the higher frequencies.  During a hearing 
evaluation in December 1988, the pure tone thresholds in the 
right ear were 5, 5, 20, 55, and 60 decibels at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  And the pure tone thresholds in the left ear 
were 5, 5, 10, 65, and 70 decibels at those same frequencies.

There is no indication the veteran had complaints of tinnitus 
("ringing in his ears") at any time while in service or 
that the condition was ever clinically diagnosed while 
undergoing any of the hearing evaluations during service.

An October 1996 VA medical record also shows a diagnosis of 
hearing loss.  And the veteran reported a history of noise 
exposure in service in the course of working for several 
years around jet aircraft engines.

During a January 1997 VA audiometric evaluation, the veteran 
complained of experiencing both bilateral hearing loss and 
tinnitus for "many years," since he was in the military.  
And the examining audiologist took note of this.  The results 
of the hearing evaluation indicated the veteran had pure tone 
thresholds in his right ear of 15, 5, 20, 70, and 75 decibels 
at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  He had pure tone thresholds in his left ear of 
10, 10, 10, 70, and 75 decibels at those same frequencies.  
His speech recognition ability was 96 percent in his right 
ear and 92 percent in his left ear.  The examiner diagnosed 
bilateral sensorineural hearing loss and, in the process, 
pointed out that the veteran's hearing was within normal 
limits through 2000 hertz, but that at the higher frequencies 
from 3,000 to 8,000 hertz he had a moderately-severe to 
severe hearing loss in both ears, although his word 
recognition was excellent in both ears.

In his May 1997 substantive appeal (on VA Form 9), the 
veteran reiterated that his sole responsibilities while in 
the military, regardless of whether he was on active duty, 
active duty for training, or inactive duty training, involved 
working on an aircraft flight line with very loud jet 
engines.  He also alleged that, during his first four years 
of active duty, he was not provided any ear protection.



II.  Analysis

Service connection may be granted for disability resulting 
from a disease or an injury that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection also may be granted for disability 
resulting from a disease or an injury that was incurred in or 
aggravated while performing active duty for training, or for 
disability due to an injury incurred while performing 
inactive duty training.  38 U.S.C.A. § 101(24).

In light of his responsibilities during service involving jet 
aircraft, and the relevant diagnoses that have been made 
since service, the Board finds that both of the veteran's 
claims are "well grounded," meaning they are at least 
"plausible...or capable of substantiation."  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The Board further notes that all 
evidence pertinent to his claims has been developed to the 
extent possible.  Therefore, VA's "duty to assist" him with 
his claims has been satisfied.  38 U.S.C.A. § 5107(a).


A.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

And a sensorineural hearing loss will be presumed to have 
been incurred in service if it was manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Although there was no clinical indication of a hearing loss 
in either ear during the audiometric evaluations the veteran 
underwent during the earlier part of his military service, he 
had a 40 decibel hearing loss in both ears at 4,000 hertz 
during the audiometric evaluation in December 1967.  He also 
had a 35 and 55 decibel hearing loss in both ears at 3,000 
and 4,000 hertz during the hearing evaluation conducted about 
2 years later, in November 1969, and he has continued to have 
progressively more hearing loss in the higher frequencies 
during the numerous examinations that he has undergone during 
the years since-including when examined by VA most recently 
in January 1997 when a moderately-severe to severe 
sensorineural hearing loss was diagnosed.  And the results of 
those several hearing evaluations confirm that his hearing 
impairment is sufficient to meet the criteria of section 
3.385 to be characterized as a hearing "disability" for VA 
compensation purposes.  See also Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Thus, the dispositive issue is whether 
there is a medically sound basis for causally relating his 
bilateral sensorineural hearing loss to his service in the 
military-and in particular, to acoustic trauma coincident 
with prolonged noise exposure while working for several years 
as a jet aircraft mechanic. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  There is in this instance, so the 
claim must be granted.

The VA audiologist who examined the veteran in January 1997 
not only diagnosed bilateral sensorineural hearing loss, but 
also suggested that it is at least as likely as not 
attributable to the prolonged noise exposure the veteran 
was subjected to during the many years of his military 
service.  And there is no countervailing medical or other 
evidence suggesting otherwise.  Consequently, although the VA 
audiologist did not definitively link the veteran's current 
hearing impairment to his service in the military, the 
evidence is at least equally balanced, for and against the 
claim, as to the actual cause for it.  And in these 
situations, all reasonable doubt is resolved in his favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

B.  Tinnitus

It was not until rather recently, in 1996, that the veteran 
even complained of experiencing tinnitus.  But it was noted 
by the VA audiologist who examined him in January 1997.  And, 
based primarily on the opinion of that VA audiologist, the 
veteran's bilateral sensorineural hearing loss is being 
service connected due to his documented exposure to the loud 
noises of jet aircraft engines for "many years" during 
service.  Therefore, inasmuch as that opinion was the 
predominant reason for concluding that the veteran's current 
hearing impairment is attributable to his service in the 
military, it also provides a basis for concluding that his 
tinnitus is as well, so service connection is warranted for 
this condition, too.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is granted.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 

